On the Court’s own motion, appeal, insofar as taken from that portion of the Appellate Division order which dismissed the appeal from Supreme Court’s order denying reargument or renewal, dismissed, without costs, upon the ground that that portion , of the order appealed from does not finally determine the action within the meaning of the Constitution; appeal otherwise dismissed, without costs, upon the ground that no substantial constitutional question is directly involved. Motion, insofar as it seeks leave to appeal from so much of the Appellate Division order as dismissed the appeal from Supreme Court’s order denying reargument or renewal, dismissed upon the ground that that portion of the order sought to be appealed *1006from does not finally determine the action within the meaning of the Constitution; motion for leave to appeal otherwise denied.